NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 RONNIE LAWSON,
                 Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2010-7125
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-0866, Judge William A.
Moorman.
             ___________________________

              Decided: December 10, 2010
              ___________________________

   RONNIE LAWSON, Lakewood, New Jersey, pro se.

    KIMBERLY I. KENNEDY, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With her on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and KIRK T. MANHARDT, Assistant Director. Of counsel on
LAWSON   v. DVA                                         2


the brief was DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel, and BRIAN D. GRIFFIN, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.
              __________________________

 Before NEWMAN and DYK, Circuit Judges, and WHYTE, *
                  District Judge.
PER CURIAM.
     Ronnie Lawson (“Lawson”) appeals pro se from the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) affirming a decision of the Board of
Veterans’ Appeals (“Board”). See Lawson v. Shinseki, No.
08-0866 (Vet. App. July 12, 2010). The Board decision
dismissed three claims and remanded six others. We
affirm in part and dismiss in part.
                      BACKGROUND
    Since 1973, appellant has filed a number of claims re-
lated to his active duty in the U.S. Army from May 1968
to April 1970. The Regional Office (“RO”) denied certain
claims, and Lawson appealed to the Board. In December
1998, the Board remanded four of those claims: service-
connection claims for PTSD and peripheral neuropathy;
and a request to reopen service-connection claims for a
seizure disorder and psychiatric disorder other than
PTSD.
    In November 2003, Lawson submitted a VA Form 21-
4138 to the RO withdrawing his “appeals” for seizure
disorder, psychiatric disorder other than PTSD, and



   *    Of the United States District Court for the North-
ern District of California, sitting by designation.
3                                            LAWSON   v. DVA


peripheral neuropathy. 1 Thereafter, in the same month,
the RO granted service connection for the PTSD claim at
30% disability rating, effective from August 1991, and at
100% rating, effective from February 1995. In that deci-
sion, the RO confirmed Lawson’s withdrawals for seizure
disorder, psychiatric disorder other than PTSD, and
peripheral neuropathy. The RO also declared the appeal
favorably resolved because it had granted service connec-
tion for PTSD.
    In March 2004, Lawson challenged the effective date
for his PTSD claim and filed additional claims for tinni-
tus, residuals of a neck injury, a brain and spinal cord
condition, depression, and a non-service-connected dis-
ability pension. He also sought to reopen his claim for
service connection for a seizure disorder and raised sev-
eral claims of clear and unmistakable error regarding
prior final decisions, including decisions denying service
connection for seizure disorder and psychiatric disorder
other than PTSD.
    Relying on Lawson’s withdrawal notice, the Board
dismissed three claims: a 1991 claim to reopen prior
denials of service connection for a seizure disorder and a
psychiatric disorder other than post-traumatic stress
disorder (“PTSD”); and a service-connection claim for
peripheral neuropathy. The Board also remanded six
other claims: service-connection claims for tinnitus,
residuals of a neck injury, osteoarthritis, and malaria;
and 2004 claims to reopen prior denials of service connec-
tion for a seizure disorder and a psychiatric disorder other
than PTSD.
    On appeal, the Veterans Court affirmed the Board’s
decision dismissing the three claims as not clearly errone-

    1   Both parties refer to the claims then pending be-
fore the RO as “appeals.”
LAWSON   v. DVA                                             4


ous. The court also dismissed Lawson’s appeal as to the
six other claims, since they were remanded and no final
decision had yet been rendered by the Board. Lawson
timely appealed to this court.
                        DISCUSSION
    This court’s jurisdiction to hear appeals from the Vet-
erans Court is limited by statute. Under 38 U.S.C. §
7292(a) and (c), we may review an appeal only to the
extent it pertains to the validity of “a rule of law or of any
statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter),” or “to
interpret constitutional and statutory provisions, to the
extent presented and necessary to a decision.” This court
reviews an interpretation of a statute by the Veterans
Court de novo. Jones v. Brown, 41 F.3d 634, 637 (Fed.
Cir. 1994). However, absent a constitutional issue, we do
not have authority to review a Veterans Court's decision
as to (1) a challenge to a factual determination or (2) a
challenge to a law or regulation as applied to the facts of a
specific case. 38 U.S.C. § 7292(d)(2).
                              I
    With respect to the three appeals found withdrawn,
Lawson alleges that the Veterans Court failed to properly
interpret 38 C.F.R. § 20.204, which governs the with-
drawal of appeals. Lawson argues that a withdrawal of
an appeal could only be perfected by withdrawing twice—
once with the RO and once with the Board. But Lawson’s
interpretation of § 20.204 is incorrect.        Under §
20.204(b)(2), an “[a]ppeal withdrawal[ ] should be filed
[with the RO] until the appellant [ ] receives notice that
the appeal has been transferred to the Board.” (emphasis
added). Only thereafter need the withdrawal be filed with
the Board. “Until the appeal is transferred to the Board,
an appeal withdrawal is effective when received [by the
5                                           LAWSON   v. DVA


RO]. Thereafter, it is not effective until received by the
Board.” 38 C.F.R. § 20.204(b)(3) (emphases added). For a
withdrawal to be effective, it need only be filed with
whichever entity has current possession of the case.
Here, Lawson withdrew his claims while they were still
pending before the RO on remand and before a further
appeal was transferred to the Board. See 38 C.F.R. §
19.38 (“[T]he case will be returned to the Board for fur-
ther appellate processing [once the RO completes its
actions on remand] unless the appeal is withdrawn.”).
The determination as to whether Lawson in fact had
withdrawn his appeals is a finding of fact, over which we
have no jurisdiction. Accordingly, we affirm the Veterans
Court’s dismissal of the three claims as withdrawn by
Lawson. 2
     Lawson makes a number of other contentions with re-
spect to the withdrawn appeals. However, the Veterans
Court did not examine the validity or interpret any stat-
ute or regulation in these other respects. The only stat-
utes raised by the Veterans Court pertain to its
jurisdiction (38 U.S.C. §§ 7252(a), 7266(a)), its review
process (§ 7104(d)(1)), and its “clearly erroneous” stan-
dard of review (§ 7261(a)(4)). The court merely summa-
rized these statutes, without interpreting them. See
Forshey v. Principi, 284 F.3d 1335, 1349–51 (Fed. Cir.
2002) (holding that interpretation occurs when court
elaborates on meaning of a statute or regulation—merely
citing or summarizing content is not “interpretation”).

    2   As the Veterans Court points out, while there was
a finding that Lawson had withdrawn his appeal as to his
seizure claim, the Board, in remanding a March 2004
claim to reopen for entitlement to service connection for
seizure disorder, did acknowledge that the seizure disor-
der claim had not been dropped “forever.” A6.
LAWSON   v. DVA                                         6


Nor has Lawson raised a non-frivolous constitutional
issue. Therefore, none of Lawson’s additional contentions
raises an issue within this court’s jurisdiction.
                            II
    Lawson also asserts that the Veterans Court erred by
dismissing the appeal as to six remanded claims. How-
ever, we find that the Veterans Court correctly deter-
mined that it did not have jurisdiction because the Board
had yet to render a final decision on those claims. See
Kirkpatrick v. Nicholson, 417 F.3d 1361, 1364–65 (Fed.
Cir. 2005). Should Lawson receive a final Board decision
for the remanded claims with which he is not satisfied,
Lawson is free to appeal the Board’s decision to the Vet-
erans Court. However, because the Veterans Court
currently lacks jurisdiction over the remanded claims,
this court also lacks jurisdiction to review those claims.
Accordingly, we dismiss the appeal as to the six remanded
claims.
  AFFIRMED-IN-PART and DISMISSED-IN-PART
                         COSTS
   No costs.